Citation Nr: 0719217	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-39 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a herniated 
nucleus pulposus of L5-S1, on the right and postoperative.  

2.  Entitlement to service connection for a claimed skin 
disorder, to include as due to herbicide exposure in the 
Republic of Vietnam.  

3.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and a friend



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the RO.  

The veteran's appeal also initially included claims of 
service connection for an eye disorder, a disorder of the 
nerves, the residuals of asbestos exposure, and the residuals 
of mustard gas exposure.  He withdrew those claims in a 
January 2007 statement, however.  38 C.F.R. § 20.204.  

The reopened claim of service connection for a herniated 
nucleus pulposus of L5-S1, on the right and postoperative, as 
well as the claims of service connection for a skin disorder 
and PTSD, are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The veteran's claim of service connection for a herniated 
nucleus pulposus of L5-S1, on the right and postoperative, 
was previously denied in multiple unappealed rating 
decisions, the most recent of which was issued in October 
1991.  

2.  The evidence received since the unappealed October 1991 
rating decision is new and more fully establishes the nature 
of the veteran's claimed lumbosacral spine disability.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a herniated nucleus pulposus 
of L5-S1, on the right and postoperative.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156, 3.159 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's initial claim of service 
connection for the lumbosacral spine disorder at issue was 
denied in a March 2000 rating decision on the basis that the 
current disorder, which was addressed during a January 1980 
VA hospitalization, was not shown in service.  The veteran 
was notified of this decision in April 1980 but did not 
respond within the following year.  

Subsequently, the RO again denied the veteran's claim in 
rating decisions issued in September and October of 1991.  In 
these decisions, the RO reiterated that a back disability was 
not shown by the evidence of record prior to 1980.  The 
veteran was notified of this continued denial in October 1991 
but again did not respond within the following year.  

The Board therefore finds that the October 1991 rating 
decision, the most recent unappealed denial, is "final" 
under 38 U.S.C.A. § 7105(c).  The question for the Board now 
is whether new and material evidence has been received by the 
RO in support of the veteran's claim since the issuance of 
that decision.  

Subsequent to October 1991, the RO has received multiple 
outpatient treatment records of the veteran, indicating 
continued complaints of, and treatment for, low back pain.  
Notably, VA x-rays from March 1992 revealed mild to moderate 
disc space narrowing at the L4-L5 and L5-S1 region, with 
small marginal lipping at the upper lumbar levels compatible 
with moderate long-standing degenerative changes as well as 
secondary to previous surgery.  

This new evidence, particularly the x-ray report, more 
clearly establishes the nature of the veteran's claimed 
disability beyond what was shown by the evidence of record 
prior to the October 1991 rating decision.  For this reason, 
under 38 C.F.R. § 3.156(a), this evidence can be considered 
"material."  

In summary, the RO has received new and material evidence to 
reopen the claim of service connection for a herniated 
nucleus pulposus of L5-S1, on the right and postoperative, 
and the claim is reopened.  To that extent, the appeal is 
granted.  

The next question for the Board is whether a de novo 
determination of the veteran's reopened claim is appropriate 
at the present time.  For reasons described in further detail 
hereinbelow, the Board finds that additional development is 
first required, and a final determination of the claim will 
thus not be made in this decision.



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a herniated nucleus pulposus 
of L5-S1, on the right and postoperative, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

As currently constituted, the claims file includes VA 
treatment records of the veteran dated through December 2004.  
During his January 2007 hearing, however, he described 
current VA treatment for his low back in St. Louis, Missouri 
and indicated that he was told that "they could fix me, do 
surgery on" the back.  

The medical records corresponding to this current treatment, 
including the apparently pending back surgery, should be 
requested from the St. Louis VA Medical Center (VAMC).  
38 C.F.R. § 3.159(c)(2).  

The veteran also specified treatment for skin problems at the 
VAMC in Poplar Bluff, Missouri in the past year.  Records of 
such current treatment must be requested prior to further 
Board action on this claim.  Id.  

Additionally, the veteran cited to current treatment for PTSD 
at the Perrysville, Arkansas VA Outpatient Clinic (VAOPC).  
Significantly, the veteran also described being subjected to 
a series of enemy fire attacks at the Firebase Tomahawk and 
Firebase Brick in Vietnam and indicated that he served at 
"the firebases" during a period beginning in April 1970.  

This information goes beyond that cited in his May 2005 
stressor statement, and the Board finds that efforts should 
be made to obtain the unit records of the veteran's United 
States Army unit from the United States Joint Services 
Records Research Center (JSRRC) (previously the U.S. Armed 
Services Center for Research of Unit Records).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Specifically, the veteran should be 
advised to provide further details (e.g., 
names, dates, locations) corresponding to 
his claimed stressful experiences in 
Vietnam and to complete a signed release 
form, with full address and date 
information, for his treatment from the 
unspecified clinic in Poplar Bluff, 
Missouri.  

2.  Then, all records of medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested from the cited 
medical facilities, specifically to 
include the VA medical facilities in 
Perrysville, Arkansas and St. Louis and 
Poplar Bluff in Missouri.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

3.  Then, the RO should contact the JSRRC 
and request corroboration of the 
veteran's claimed stressful events in 
Vietnam.  Specifically, the unit records 
of the veteran's United States Army unit 
should be requested as well.  All 
responses from the JSRRC should be added 
to the veteran's claims file.  

4.  After completion of the above 
development, as well as any further 
development indicated by the newly 
received evidence (e.g., examinations, if 
deemed necessary), the veteran's claims 
of service connection for a herniated 
nucleus pulposus of L5-S1, on the right 
and postoperative; a skin disorder (to 
include as due to herbicide exposure); 
and PTSD should be readjudicated.  If the 
determination of one or more of these 
claims remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§                                                                                              
5109B, 7112 (West Supp. 2006).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


